                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                              Crim. No. 3:99cr67(AWT)
v.
ADRIAN PEELER                                         December 31, 2020


                     GOVERNMENT’S SUPPLEMENTAL EXHIBIT C
                   IN OPPOSITION TO THE FIRST STEP ACT MOTION

       In further opposition to the defendant’s First Step Act motion, the Government submits

Supplement Exhibit C, a letter authored by Joseph T. Corradino, State’s Attorney for the Judicial

District of Fairfield and Susan M. Campbell, Senior Assistant State’s Attorney.

       Upon learning of the defendant’s motion requesting a reduced sentence and imposition of

a concurrent term of imprisonment, the State’s Attorney requested the opportunity to provide the

Court with details of Peeler’s state conviction as well as additional considerations relative to the

letters of support filed by the defendant. The State’s letter provides important information for

the Court’s consideration of the sentencing factors in 18 U.S.C. § 3553, including the

defendant’s history and characteristics and the nature and circumstances of the offense. See also

18 U.S.C. § 3661 (“No limitation shall be placed on the information concerning the background,

character, and conduct of a person convicted of an offense which a court of the United States

may receive and consider for the purpose of imposing an appropriate sentence.”).




                                                  1
                                               Respectfully submitted,

                                               JOHN H. DURHAM
                                               UNITED STATES ATTORNEY

                                               Nancy V. Gifford

                                               NANCY V. GIFFORD
                                               ASSISTANT U.S. ATTORNEY
                                               Fed. Bar. No ct16324
                                               Nancy.Gifford@usdoj.gov
                                               450 Main Street
                                               Hartford, CT 06103
                                               Tel.: 860-947-1101




                                 CERTIFICATE OF SERVICE
        I hereby certify that on December 31, 2020 a copy of the foregoing was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s CM/ECF System.


                                               Nancy V. Gifford
                                       _____________________________________
                                       NANCY V. GIFFORD
                                       ASSISTANT U.S. ATTORNEY




                                                  2
